Name: Council Regulation (EC) NoÃ 1215/2009 of 30Ã November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European UnionÃ¢ s Stabilisation and Association process
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  political geography;  industrial structures and policy;  European Union law;  agricultural activity;  trade
 Date Published: nan

 15.12.2009 EN Official Journal of the European Union L 328/1 COUNCIL REGULATION (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (1), has been substantially amended several times (2). In the interests of clarity and rationality the said Regulation should be codified. (2) At its meeting in Lisbon on 23 and 24 March 2000, the European Council concluded that Stabilisation and Association Agreements with Western Balkan countries should be preceded by asymmetrical trade liberalisation. (3) A continued Community market opening to imports from the Western Balkan countries is expected to contribute to the process of political and economic stabilisation in the region while not creating negative effects for the Community. (4) It is, therefore, appropriate further to improve the Communitys autonomous trade preferences by removing all remaining tariff ceilings for industrial products and by further improving access to the Community market for agricultural and fishery products, including processed products. (5) These measures are proposed as part of the EU Stabilisation and Association process, in a response to the specific situation in the Western Balkans. They will not constitute a precedent for Community trade policy with other third countries. (6) In accordance with the EU Stabilisation and Association process, based on the earlier Regional Approach and the Council Conclusions of 29 April 1997, the development of bilateral relations between the European Union and the Western Balkan countries is subject to certain conditions. The granting of autonomous trade preferences is linked to respect for fundamental principles of democracy and human rights and to the readiness of the countries concerned to develop economic relations between themselves. The granting of improved autonomous trade preferences in favour of countries participating in the EU Stabilisation and Association process should be linked to their readiness to engage in effective economic reforms and in regional cooperation, in particular through the establishment of free trade areas in accordance with relevant GATT/WTO standards. In addition, entitlement to benefit from autonomous trade preferences is conditional on the involvement of the beneficiaries in effective administrative cooperation with the Community in order to prevent any risk of fraud. (7) Trade preferences can only be granted to countries or territories possessing a customs administration. (8) Bosnia and Herzegovina, Serbia and Kosovo, as defined by the United Nations Security Council Resolution 1244 (1999) subject to international civil administration by the United Nations Mission in Kosovo (UNMIK) (hereinafter referred to as Kosovo), fulfil these conditions, and similar trade preferences should be granted to all of them in order to avoid discrimination within the region. (9) The trade measures provided for in this Regulation should take into account that Serbia and Kosovo each constitute a separate customs territory. (10) The Community has concluded an agreement on trade in textile products with Serbia (3). (11) Albania, Croatia, the former Yugoslav Republic of Macedonia and Montenegro should remain beneficiaries of this Regulation only in so far as this Regulation provides for concessions which are more favourable than the concessions existing under the contractual regimes between the Community and those countries. (12) For the purposes of certification of origin and administrative cooperation procedures, the relevant provisions of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4) should be applied. (13) For the sake of rationalisation and simplification, it is appropriate to provide that the Commission may, after consulting the Customs Code Committee and without prejudice to the specific procedures provided for in this Regulation, make any necessary changes and technical amendments necessary to this Regulation. (14) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (15) The import arrangements provided for by this Regulation should be renewed on the basis of the conditions established by the Council and in the light of the experience gained in granting these arrangements under this Regulation. It is appropriate to limit the duration of the arrangements to 31 December 2010, HAS ADOPTED THIS REGULATION: Article 1 Preferential arrangements 1. Subject to the special provisions laid down in Article 3, products originating in Bosnia and Herzegovina or in the customs territories of Serbia or Kosovo, other than those of headings 0102, 0201, 0202, 0301, 0302, 0303, 0304, 0305, 1604, 1701, 1702 and 2204 of the Combined Nomenclature, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect. 2. Imports of sugar products under headings 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina or in the customs territories of Serbia or Kosovo shall benefit from concessions provided for in Article 3. 3. Products originating in Albania, in Croatia, in the former Yugoslav Republic of Macedonia or in Montenegro shall continue to benefit from the provisions of this Regulation where so indicated or from any measures provided for in this Regulation which are more favourable than the trade concessions provided for in the framework of bilateral agreements between the Community and these countries. Article 2 Conditions for entitlement to the preferential arrangements 1. Entitlement to benefit from the preferential arrangements introduced by Article 1 shall be subject to the following: (a) compliance with the definition of originating products provided for in Part I, Title IV, Chapter 2, Section 1, Subsection 1 of Regulation (EEC) No 2454/93; (b) the abstention of the countries and territories referred to in Article 1 from introducing new duties or charges having equivalent effect and new quantitative restrictions or measures having equivalent effect in respect of imports originating in the Community or from increasing existing levels of duties or charges or from introducing any other restrictions from 30 September 2000; and (c) the involvement of beneficiaries in effective administrative cooperation with the Community in order to prevent any risk of fraud. 2. Without prejudice to the conditions provided for in paragraph 1, entitlement to benefit from the preferential arrangements introduced by Article 1 shall be subject to the readiness of the beneficiary countries to engage in effective economic reforms and in regional cooperation with other countries concerned by the European Unions Stabilisation and Association process, in particular through the establishment of free trade areas in conformity with Article XXIV of the GATT 1994 and other relevant WTO provisions. In the event of non-compliance in that respect, the Council may take the appropriate measures by a qualified majority vote, on the basis of a Commission proposal. Article 3 Agricultural products  tariff quotas 1. For certain fishery products and for wine, as listed in Annex I, originating in the countries and territories referred to in Article 1, the customs duties applicable to imports into the Community shall be suspended during the periods, at the levels, within the limits of the Community tariff quotas and under the conditions indicated for each product and origin set out in that Annex. 2. The customs duties applicable to imports into the Community of baby-beef products defined in Annex II and originating in the countries and territories referred to in Article 1(1) shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff, within the limit of an annual tariff quota of 11 475 tonnes expressed in carcass weight. The volume of the annual tariff quota of 11 475 tonnes shall be distributed among the beneficiary countries and territories as follows: (a) 1 500 tonnes (carcass weight) for baby-beef products originating in Bosnia and Herzegovina; (b) 9 175 tonnes (carcass weight) for baby-beef products originating in the customs territories of Serbia or Kosovo. Imports into the Community of baby-beef products defined in Annex II and originating in Albania shall not benefit from a tariff concession. Any request for import within these quotas shall be accompanied by an authenticity certificate issued by the competent authorities of the exporting country and attesting that the goods originate in the country or territory concerned and correspond to the definition in Annex II to this Regulation. This certificate shall be drawn up by the Commission in accordance with the procedure referred to in Article 195(2) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (6). 3. Imports of sugar products under headings 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina and the customs territories of Serbia or Kosovo shall be subject to the following annual duty-free tariff quotas: (a) 12 000 tonnes (net weight) for sugar products originating in Bosnia and Herzegovina; (b) 180 000 tonnes (net weight) for sugar products originating in the customs territories of Serbia or Kosovo. 4. Notwithstanding other provisions of this Regulation, and in particular Article 10, given the particular sensitivity of the agricultural and fishery markets, where imports of agricultural and fishery products cause serious disturbance to the Community markets and their regulatory mechanisms, the Commission may take the appropriate measures in accordance with the procedure referred to in Article 8(2). Article 4 Implementation of tariff quotas for baby beef and sugar The detailed rules for implementing the tariff quota for baby-beef products shall be determined by the Commission in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. The detailed rules for implementing the tariff quota for sugar products under heading Nos 1701 and 1702 of the Combined Nomenclature shall be determined by the Commission in accordance with the procedure referred to in Article 195(2) of Council Regulation (EC) No 1234/2007. Article 5 Administration of tariff quotas The tariff quotas referred to in Article 3(1) of this Regulation shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Communication for that purpose between the Member States and the Commission shall be effected, as far as possible, by telematic link. Article 6 Access to tariff quotas Each Member State shall ensure that importers have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits. Article 7 Conferment of powers The Commission shall, in accordance with the procedure referred to in Article 8(2), adopt the provisions necessary for the application of this Regulation, other than those provided for in Article 4, in particular: (a) amendments and technical adjustments necessary following amendments to the Combined Nomenclature codes and to the TARIC subdivisions; (b) necessary adjustments following the conclusion of other agreements between the Community and the countries and territories referred to in Article 1. Article 8 Committee 1. The Commission shall be assisted by the Customs Code Committee established by Article 247a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (7) (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 9 Cooperation Member States and the Commission shall cooperate closely to ensure that this Regulation, and in particular the provisions set out in Article 10(1), are complied with. Article 10 Temporary suspension 1. Where the Commission finds that there is sufficient evidence of fraud or failure to provide administrative cooperation as required for the verification of evidence of origin, or that there is a massive increase of exports into the Community above the level of normal production and export capacity or a failure of compliance with the provisions of Article 2(1) by countries and territories referred to in Article 1, it may take measures to suspend in whole or in part the arrangements provided for in this Regulation for a period of three months, provided that it has first: (a) informed the Committee; (b) called on the Member States to take such precautionary measures as are necessary in order to safeguard the Communitys financial interests and/or to secure compliance by the beneficiary countries and territories with Article 2(1); (c) published a notice in the Official Journal of the European Union stating that there are grounds for reasonable doubts about the application of the preferential arrangements and/or compliance with Article 2(1) by the beneficiary country or territory concerned which may call into question its right to continue enjoying the benefits granted by this Regulation. 2. A Member State may refer the Commission decision to the Council within 10 days. The Council, acting by a qualified majority, may take a different decision within 30 days. 3. On conclusion of the period of suspension, the Commission shall decide either to terminate the provisional suspension measure following consultation of the Committee or to extend the suspension measure in accordance with paragraph 1. Article 11 Repeal Regulation (EC) No 2007/2000 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 12 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply until 31 December 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Council The President S. O. LITTORIN (1) OJ L 240, 23.9.2000, p. 1. (2) See Annex III. (3) OJ L 90, 8.4.2005, p. 36. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 299, 16.11.2007, p. 1. (7) OJ L 302, 19.10.1992, p. 1. ANNEX I TARIFF QUOTAS REFERRED TO IN ARTICLE 3(1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN Code Description Quota volume per year (1) Beneficiaries Rate of duty 09.1571 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 ex 0304 19 91 0304 29 15 0304 29 17 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 0305 49 45 ex 0305 59 80 ex 0305 69 80 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 50 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1573 0301 93 00 0302 69 11 0303 79 11 ex 0304 19 19 ex 0304 19 91 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 110 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1575 ex 0301 99 80 0302 69 61 0303 79 71 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 75 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1577 ex 0301 99 80 0302 69 94 ex 0303 77 00 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried; salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 60 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1561 1604 16 00 1604 20 40 Prepared or preserved anchovies 60 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo 12,5 % 09.1515 ex 2204 21 79 ex 2204 21 80 ex 2204 21 84 ex 2204 21 85 2204 29 65 ex 2204 29 75 2204 29 83 ex 2204 29 84 Wine of fresh grapes, of an actual alcoholic strength by volume not exceeding 15 % vol, other than sparkling wine 129 000 hl (2) Albania (3), Bosnia and Herzegovina (4), Croatia, former Yugoslav Republic of Macedonia (5), Montenegro (6), customs territories of Serbia or Kosovo Exemption (1) One global volume per tariff quota accessible to imports originating in the beneficiaries. (2) The volume of this global tariff quota shall be reduced if the quota volumes of the individual tariff quota applicable under order No 09.1588 for certain wines originating in Croatia are increased. (3) Access for wine originating in Albania to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Albania. These individual tariff quotas are opened under order Nos 09.1512 and 09.1513. (4) Access for wine originating in Croatia to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Croatia. These individual tariff quotas are opened under order Nos 09.1588 and 09.1589. (5) Access for wine originating in the former Yugoslav Republic of Macedonia to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with the former Yugoslav Republic of Macedonia. These individual tariff quotas are opened under order Nos 09.1558 and 09.1559. (6) Access for wine originating in Montenegro to the global tariff quota is subject to the prior exhaustion of the individual tariff quota provided for in the Protocol on wine concluded with Montenegro. This individual tariff quota is opened under order No 09.1514. ANNEX II Definition of baby beef products referred to in Article 3(2) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. CN code TARIC subdivision Description Live bovine animals:  Other:   Domestic species:    Of a weight exceeding 300 kg:     Heifers (female bovines that have never calved): ex 0102 90 51      For slaughter: 10  Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1) ex 0102 90 59      Other: 11 21 31 91  Not yet having any permanent teeth, of a weight of 320 kg or more but not exceeding 470 kg (1)     Other: ex 0102 90 71      For slaughter: 10  Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) ex 0102 90 79      Other: 21 91  Bulls and steers not yet having permanent teeth, of a weight of 350 kg or more but not exceeding 500 kg (1) Meat of bovine animals, fresh or chilled: ex 0201 10 00  Carcasses and half-carcasses 91  Carcasses of a weight of 180 kg or more but not exceeding 300 kg, and half carcasses of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1)  Other cuts with bone in: ex 0201 20 20   Compensated quarters: 91  Compensated quarters of a weight of 90 kg or more but not exceeding 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex 0201 20 30   Unseparated or separated forequarters: 91  Separated forequarters, of a weight of 45 kg or more but not exceeding 75 kg, with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) ex 0201 20 50   Unseparated or separated hindquarters: 91  Separated hindquarters of a weight of 45 kg or more but not exceeding 75 kg (but 38 kg or more and not exceeding 68 kg in the case of Pistola cuts), with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (1) (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ANNEX III Repealed Regulation with list of its successive amendments Council Regulation (EC) No 2007/2000 (OJ L 240, 23.9.2000, p. 1). Council Regulation (EC) No 2563/2000 (OJ L 295, 23.11.2000, p. 1). Commission Regulation (EC) No 2487/2001 (OJ L 335, 19.12.2001, p. 9). Commission Regulation (EC) No 607/2003 (OJ L 86, 3.4.2003, p. 18). only Article 1 Council Regulation (EC) No 374/2005 (OJ L 59, 5.3.2005, p. 1). Commission Regulation (EC) No 1282/2005 (OJ L 203, 4.8.2005, p. 6). Council Regulation (EC) No 1946/2005 (OJ L 312, 29.11.2005, p. 1). Council Regulation (EC) No 530/2007 (OJ L 125, 15.5.2007, p. 1). Commission Regulation (EC) No 407/2008 (OJ L 122, 8.5.2008, p. 7). ANNEX IV Correlation table Regulation (EC) No 2007/2000 This Regulation Article 1(1) Article 1(1) Article 1(2) Article 1(3) Article 1(3) Article 1(2) Article 2 Article 2 Article 4(1) Article 3(1) Article 4(2), first subparagraph Article 3(2), first subparagraph Article 4(2), second subparagraph, introductory wording Article 3(2), second subparagraph, introductory wording Article 4(2), second subparagraph, point (a) Article 3(2), second subparagraph, point (a) Article 4(2), second subparagraph, point (d) Article 3(2), second subparagraph, point (b) Article 4(2), third and fourth subparagraphs Article 3(2), third and fourth subparagraphs Article 4(3) Article 3(4) Article 4(4) Article 3(3) Article 6 Article 4 Article 7 Article 5 Article 8 Article 6 Article 9 Article 7 Article 10 Article 8 Article 11 Article 9 Article 12 Article 10 Article 13  Article 14  Article 15  Article 16   Article 11 Article 17 Article 12 Annex I Annex I Annex II Annex II  Annex III  Annex IV